DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment(s) and Claim Status
In the Amendment filed November 17, 2021, claims 1, 5, 11, 13, 15 and 18 were amended, claims 2, 12 and 19 were canceled and claims 21-23 were added.  Claims 1, 3-11, 13-18 and 20-23 have been presented for further consideration.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on February 25, 2022, November 5, 2021 and September 2, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDSs have been considered by the examiner.
	
Allowable Subject Matter
Claims 1, 3-11, 13-18 and 20-23  [renumbered 1-20] are allowed.

The following is an examiner’s statement of reasons for allowance:
While the cited art addresses many of the limitations presented in the instant application, the references either singularly or in combination, consistent with the proposed independent claims 1, 11 and 18, fail to explicitly teach or suggest of a system and method whereby control mechanisms are employed in translating [manual] gesture defining interactions with VR representations of an industrial facility, into design 
Dependent claims 3-10, 13-17 and 20-23, being definite, fully enabled, further limiting, and dependent upon the above noted independent claims, are likewise persuasive over the prior art for at least the above noted reason.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schmirler et al. (2018/0131907) and Galera et al., (2019/0147655) focus on modifying system operations by virtually engaging in an system environment via VR/AR technology; Freeman et al. (2019/0385342) teaches of using wearables for image manipulation and system simulation within VR/AR environments; and Kershaw et al. (2019/0079643), is directed to creating immersive environmental tools and modifying system conditions by  employing the use of wearables as a means for analyzing systems in VR/AR realities. The balance of the references cited in the attached PTO Form-892 focus on using wearables to engage in VR/AR environments wherein the user’s [virtual] input is used as a means for evaluating and testing physical and/or operational conditions in a virtual world.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN BOOKER whose telephone number is (571)272-7827.  The examiner can normally be reached on M-F 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571) 272-41054105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kelvin Booker/
Examiner, Art Unit 2119


/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119